Citation Nr: 0122487	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Thomas Reed, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 lists a period of active duty from 
February 1991 to April 1991, and 10 years, 10 months, 19 days 
of prior inactive service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for right hip disability.  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in October 1999, and a substantive appeal 
was received in August 2000.  The veteran testified at a 
Board hearing in Washington, D.C. in June 2001.  

The September 1999 rating decision also determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a back condition.  
Although a notice of disagreement was received and a 
statement of the case issued, in her August 2000 substantive 
appeal the veteran indicated that she was only appealing the 
right hip disability issue.  Thus, the back disability issue 
is not in appellate status.  38 U.S.C.A. § 7105(a) (West 
1991). 


FINDINGS OF FACT

1.  By rating decision in November 1992, a claim by the 
veteran for entitlement to service connection for right hip 
disability was denied; the veteran did not complete an appeal 
from that determination. 

2.  Evidence received since the  November 1992 rating 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision denying entitlement to 
service connection for right hip disability is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the November 1992 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for right hip disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a right hip disability was denied in a November 1992 rating 
decision on the basis that service medical records showed an 
injury prior to her 1991 active service and did not show 
aggravation of that injury during the 1991 period of active 
service.  The veteran was informed of this decision in a 
letter dated in November 1992 and filed a timely notice of 
disagreement.  However, following the issuance of a statement 
of the case in April 1993, the notice of disagreement was 
withdrawn.  Thus, the November 1992 rating decision became 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  However, a claim will be reopened if 
new and material evidence is presented or secured since the 
last decision denying the claim on any basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The veteran sought to reopen her 
claim of entitlement to service connection for a right hip 
disability in April 1999.  Her request was denied, and the 
present appeal ensued.

New and material evidence means:  1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See Fed. Reg. 45620-
45623 (August 29, 2001).  However, the revised version of 
38 C.F.R. § 3.156(a) is applicable only to claims filed on or 
after August 29, 2001.  As the veteran in this action filed 
her claim in April 1999, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application.  

As previously noted, the RO denied the veteran's claim on the 
basis that the right hip injury was incurred prior to her 
1991 period of active duty and the evidence demonstrated no 
aggravation of that disability during the 1991 active duty 
period.  

Evidence received in connection with the veteran's attempt to 
reopen her claim includes a detailed VA progress note dated 
in July 2000.  The writer of the progress note stated that 
she strongly believed all of the veteran's problems in regard 
to her right hip probably dated back to a 1982 fall as well 
as the 1991 period in which she was evaluated during service.  

At her June 2001 Board hearing, the veteran testified that 
the writer of the July 2000 VA progress note was an advance 
practice nurse in Delaware.  The veteran's representative has 
argued that the nurse's statement should be considered 
competent medical evidence.  The Board also notes that the 
veteran herself has testified that she has medical training 
as a nurse.  Her testimony regarding a continuity of 
symptomatology must therefore be considered in that light.  
Furthermore, in light of a service medical record 
demonstrating that the veteran sustained a contusion to the 
right thigh in March 1982 following a fall, the Board finds 
that the July 2000 VA progress note and the veteran's sworn 
testimony are so significant that they must be considered in 
order to fairly decide the merits of the claim.  The 
additional evidence is therefore new and material, and the 
claim has been reopened.  



ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for right hip 
disability has been reopened.  To this extent, the appeal is 
granted.  


REMAND

The veteran contends that she injured her right hip while on 
Reserve duty in 1982, that right hip symptomatology continued 
over the years, and that she subsequently reinjured or 
aggravated that condition while on active duty in 1991.  
Service medical records do document a contusion to the right 
hip in March 1982 and treatment for trochanteric bursitis in 
February 1991.  

At this point the Board notes that basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
the active military, naval, or air service.  38 U.S.C.A. §§  
1110, 1131.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The phrase "active duty" is defined as full-time duty in 
the Armed Forces, which is not defined as "active duty for 
training."  38 U.S.C.A. § 101(21).  "Active duty for 
training" is full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Finally, "inactive duty for training" means any duty 
prescribed for Reserves which is not full-time (e.g., 
voluntary training and maintenance duties of their assigned 
units).  38 U.S.C.A. § 101(23).  

The veteran has asserted that she was a member of the 
Reserves from 1980 to 1992.  Service personnel records 
demonstrate that effective January 4, 1982, the veteran was 
assigned to the 312th Evacuation Hospital in Greensboro, 
North Carolina.  It is at that assignment location that the 
veteran alleges she injured her right hip during a fall on 
March 27, 1982.  Unfortunately, the record does not clearly 
demonstrate the veteran's duty status on that date.  The 
veteran has submitted a copy of a military pay record, which 
appears to indicate drills on several dates, including March 
27th through March 28th of 1982.  However, the document copy 
is of poor quality and there is no verification from official 
sources as to the veteran's duty status at that time.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also recently issued final rules to 
amend adjudication regulations and implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided that the claimant has 
the required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45631 (August 29, 
2001).

In the present case, there is competent evidence of a current 
right hip disability and a service medical record 
demonstrating a contusion to the right lateral thigh in 1982, 
and evidence suggesting that her current symptoms may be 
associated with either the 1982 or the 1991 events.  It would 
appear that an examination and opinion are therefore 
required. 

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should verify, through 
official channels, the veteran's duty 
status on March 27, 1982.  

2.  The RO should review the claims 
folder and undertake all actions 
necessary to comply with the VCAA and 
implementing regulations.  The veteran 
should be asked to clarify the location 
of the VA hospital which she testified 
she was taken to by a friend within a few 
days of the March 27, 1982, fall.  The RO 
should then take action to obtain any VA 
record of the claimed treatment as well 
as any other evidence identified by the 
veteran. 

3.  The veteran should then be scheduled 
for special VA orthopedic and 
rheumatological examinations to ascertain 
the nature and etiology of any present 
right hip disability.  It is imperative 
that the claims file be made available to 
and be examined by the examiners in 
connection with the examination.  All 
medically indicated special studies and 
tests should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiners should clearly 
indicate all right hip disorders capable 
of medical diagnosis.  As to each such 
present right hip disorder, the 
appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to the March 1982 contusion to 
the right thigh or to the February 1991 
treatment for trochanteric bursitis.  A 
detailed rationale for all opinions 
expressed is requested, to include a 
discussion of the reasons for agreeing or 
disagreeing with the July 2000 opinion 
offered by Rena Johnson, N.P. 

4.  After completion of the above, the RO 
should undertake a de novo review of the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



